          Case 2:18-cv-00892-TC Document 80 Filed 01/07/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

COMMODITY FUTURES TRADING,
COMMISSION, et al.,
                                                             ORDER
                      Plaintiffs,

v.

RUST RARE COIN, INC., a Utah                       Case No. 2:18 CV 892 TC
corporation, et al.,
                                                   District Judge Tena Campbell
                      Defendants.


       Mr. Rulon-Frederick :DeYoung has moved, as far as the court can decipher, to intercede

in the above captioned case. The court DENIES Mr. DeYoung’s motion without prejudice

because it is unclear what relief is sought. Furthermore, the court has appointed a receiver to

marshal and distribute the assets of the defendants.

               DATED this 7th day of January, 2019.

                                              BY THE COURT:



                                              Tena Campbell
                                              United States District Judge
